       Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 1 of 26. PageID #: 2



                                            AFFIDAVIT
       I, Aaron M. Miller, a Special Agent with the United States Department of the Treasury, Internal
Revenue Service - Criminal Investigation (IRS-CI), being duly sworn, depose as follows:


                                          I. INTRODUCTION
   1. I am a Special Agent with the Internal Revenue Service- Criminal Investigation presently
       assigned to the Toledo, Ohio post of duty, and I have been employed in this capacity since July
       2017. As an IRS-CI Special Agent, my duties include, but are not limited to, investigating
       violations of the Internal Revenue Code, federal laws governing financial crimes and related
       offenses, and money laundering. Prior to becoming a Special Agent with IRS-CI, I was
       employed as a Revenue Agent with the Large Business & International (LB&I) division of IRS
       for approximately ten years. I have a bachelor’s degree in accounting and a master’s degree
       specializing in finance.
   2. I have completed approximately 26 weeks of law enforcement training at the Federal Law
       Enforcement Training Center in Glynco, GA. This training covered many aspects of conducting
       financial investigations, including: a) identifying the means and techniques by which persons
       engaged in criminal activities derive, launder, conceal, and spend illegally-obtained proceeds and
       use their businesses and assets to facilitate unlawful activities; b) the preparation of affidavits in
       tax and non-tax investigations in support of the seizure of financial and tax records, ledgers,
       books, cash and other valuables, documentation reflecting tax and non-tax violations, and
       records pertaining to the acquisition and ownership of assets.
   3. My duties as an IRS-CI Special Agent involve analyzing records to determine the existence of
       criminal activity and to develop evidence of criminal activity. My duties as a Special Agent also
       include conducting financial investigations of individuals and businesses that have violated
       Federal Law, particularly those laws found under Title 18, Title 26 and Title 31 of the United
       States Code.
   4. I have discussed the facts and evidence of this case with my Supervisory Special Agent and
       Senior Special Agents who have conducted and participated in multiple investigations involving
       violations of these statutes. Through these reviews, I have gained a significant amount of insight
       regarding violations of Title 18, Title 26 and Title 31 of the United States Code. Furthermore,
       those agents are in agreement about the facts in this case.

                                                   -1-
    Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 2 of 26. PageID #: 3



5. This affidavit is intended to show merely that there is sufficient probable cause for the requested
   warrant and does not set forth all of my knowledge about this matter. Unless otherwise stated,
   the information in this affidavit is either personally known to me, or has been provided to me by
   witnesses or other law enforcement officers and/or is based on a review of various documents
   and records as more particularly described herein.


                                II. PLACES TO BE SEARCHED
                                       See Attachment A
6. I submit that evidence, fruits and instrumentalities of the following crimes: Title 26 U.S.C.
   §7202 (Willful Failure to Collect or Pay Over Tax) and 26 U.S.C. §7206(2) (Aiding or advising
   preparation or presentation of false return, affidavit, claim, or other document) are located at a
   residence located in Toledo, Ohio, owned by MICHAEL R. MERIDIETH, JR. (hereinafter
   referred to as MERIDIETH), as more fully described in Attachment A, which is incorporated
   herein.
7. Locations to be searched include the person of MERIDIETH, if physically located in the location
   at the time of the execution of the search warrant for electronic devices and any other material
   enumerated in Attachment B.


                                  III. ITEMS TO BE SEIZED
                                       See Attachment B
8. A list of specific items to be seized from the location specified in Attachment A is included in
   Attachment B, which is incorporated herein.


                                IV. PURPOSE OF AFFIDAVIT
9. I am currently investigating MERIDIETH for potential Title 26 violations related to tax years
   2013 through 2018. MERIDIETH is the listed owner/operator of Caementum LLC (Caementum)
   and KDM Group, LLC (KDM) located in Toledo, Ohio. As detailed in this affidavit,
   MERIDIETH collected payroll withholdings from employees during the years under
   investigation. However, MERIDIETH willfully failed to pay over employee withholdings and
   employer taxes to the IRS and instead disposed of the funds on personal purchases primarily
   through a business credit card and business bank account debit card purchases. As a result of his

                                               -2-
       Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 3 of 26. PageID #: 4



       actions, MERIDIETH knowingly and intentionally failed to fulfill his legal obligations of
       collecting, accounting for, and paying over payroll taxes.
   10. Additionally, I am currently investigating MERIDIETH for potential Title 26 violations related
       to tax years 2014-2016. During the period that MERIDIETH and Lonnie Meridieth (Lonnie)
       owned Caementum together, MERIDIETH volunteered to prepare Lonnie and Stacy Meridieth’s
       (Stacy) personal income tax return. MERIDIETH knowingly and willfully prepared false income
       tax returns on behalf of Lonnie and Stacy without Lonnie and Stacy’s knowledge or
       authorization.
   11. Supported by evidence outlined in this affidavit, I believe there is probable cause to believe
       MERIDIETH knowingly and willfully failed to pay over employment taxes in violation of 26
       U.S.C. §7202 and knowingly and willfully prepared false income tax returns on behalf of Lonnie
       and Stacy Meridieth in violation of 26 U.S.C. §7206(2).


                                    V. AFFIANT’S KNOWLEDGE
Based on my training and experience as a Special Agent, the experience of other Special Agents, and
persons knowledgeable in computer forensics, I know:
   12. That individuals engaged in an income-producing activity normally maintain financial records,
       income tax records, property records, and business records in their residences and offices.
       Financial, property, and business records are also maintained on computers, discs, flash drives,
       DVD drives, detachable drives, and other electronic devices that store data and are maintained at
       residences and offices;
   13. That individuals engaged in fraud frequently retain records of their transaction within their place
       of business, or other places under their control. These records may be in the form of written
       notes and correspondence, receipts, negotiated instruments, contracts, bank statements, and other
       records. Records of this kind are also often stored on computer media;
   14. Persons engaged in fraud often maintain such records for long periods of time, particularly when
       they are involved in ongoing criminal conduct over a long period of time;
   15. There are many reasons why criminal offenders maintain evidence for long periods of time. The
       evidence may be innocuous at first glance (e.g. financial, credit card and banking documents,
       travel documents, receipts, documents reflecting purchases of assets, personal calendars,
       telephone and address directories, check books, videotapes, photographs, utility records,

                                                  -3-
    Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 4 of 26. PageID #: 5



   ownership records, letters and notes, tax returns and financial records, escrow files, telephone
   and pager bills, keys to safe deposit boxes, packaging materials, computer hardware and
   software), but have significance and relevance when considered in light of other evidence. The
   criminal offender may no longer realize he/she still possesses the evidence or may believe law
   enforcement could not obtain a search warrant to seize the evidence. The criminal offender may
   also be under the mistaken belief that he/she has deleted, hidden or further destroyed any
   computer-related evidence, which may be retrievable by a trained forensic computer expert;
16. Owners and operators of businesses maintain records including: invoices, cash receipts journals,
   loan records, notes, ledgers, bank records, blank forms, contracts, receipts, copies of cashier’s
   checks, copies of money orders, customer lists, and other financial instruments.             Business
   records including books, ledgers, copies of checks, and employee information are maintained
   where they are most readily accessible, usually on the business premises but sometimes at the
   residence of the business owner;
17. Owners and operators of businesses maintain safes on the premises in which cash, receipts, and
   other records are often kept in the ordinary course of business;
18. Frequently it is impossible to directly prove the income of people who have engaged in a pattern of
   financially deceptive or unrecorded transactions. In those cases, the IRS must resort to a net worth,
   expenditures or other indirect analysis. To perform that analysis, it is necessary to have the records
   for a base year immediately preceding the first year in which suspect activities have been identified;
19. Business owner(s) often use computers to record business information and generate business
   documents including sales data, accounting information, inventory reports, customer lists and the
   like;
20. As described in Attachment B, this application seeks permission to search for records and other
   evidence that might be found on the premises described in Attachment A, in whatever form they
   are found. One form in which the records or other evidence may be found is data stored on a
   computer’s hard drive or other storage media, including cellular telephones. Thus the warrant
   applied for would authorize the seizure of electronic storage media, or, potentially, the copying
   of electronically stored information, all under Rule 41 (e)(2)(B);
21. I submit that if a computer or storage medium is found on the premises, there is probable cause
   to believe records or other evidence will be stored on that computer or storage medium, for the
   following reasons:

                                                -4-
   Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 5 of 26. PageID #: 6



      a. Based on my knowledge, training, and experience, as well as those of other law
          enforcement officers with knowledge of this investigation, Affiant knows that computer
          files or remnants of such files can be recovered months or even years after they have been
          downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files
          downloaded onto a storage medium can be stored for years at little or no cost. Even when
          the files have been deleted, they can be recovered months or years later using forensic
          tools. This is so because when a person deletes a file on a computer, the data contained in
          the file does not actually disappear; rather, that data remains on the storage medium until
          it is overwritten by new data;
      b. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack
          space-that is, in space on the storage medium that is not currently being used by an active
          file for long periods of time before they are overwritten. In addition, a computer’s
          operating system may also keep a record of deleted data in a “swap” or “recovery” file;
      c. Wholly apart from user-generated files, computer storage media-in particular, computers’
          internal hard drives-contain electronic evidence of how a computer has been used; what it
          has been used for, and who has used it. To give a few examples, this forensic evidence
          can take the form of operating system configurations, artifacts from operating system or
          application operation; file system data structures, and virtual memory “swap” or paging
          files. Computer users typically do not erase or delete this evidence, because special
          software is normally required for that task. However, it is technically possible to delete
          this information;
      d. Similarly, files that have been viewed via the Internet are sometimes automatically
          downloaded into a temporary Internet directory or “cache;”
22. As further described in Attachment B, this application seeks permission to locate not only
   computer files that might serve as direct evidence of the crimes described on the warrant, but
   also for forensic electronic evidence that establishes how computers were used, the purpose of
   their use, who used them, and when. There is probable cause to believe that this electronic
   evidence will be on any storage medium in the premises because:
      a. Data on the storage medium can provide evidence of a file that was once on the storage
          medium but has since been deleted or edited, or of a deleted portion of a file (such as a
          paragraph that has been deleted from a word processing file). Virtual memory paging

                                             -5-
Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 6 of 26. PageID #: 7



     systems can leave traces of information on the storage medium that show what tasks and
     processes were recently active. Web browsers, e-mail programs, and chat programs store
     configuration information on the storage medium that can reveal information such as
     online nicknames and passwords. Operating systems can record additional information,
     such as the attachment of peripherals, that attachment of USB flash storage devices or
     other external storage media, and the times the computer was in use. Computer file
     systems can record information about the dates files created and the sequence in which
     they were created, although this information can later be falsified;
  b. As examined herein, information stored within a computer and other electronic storage
     media may provide crucial evidence of the “who, what, why, when, where, and how” of
     the criminal conduct under investigation, thus enabling the United States to establish and
     prove each element or alternatively, to exclude the innocent from further suspicion. In my
     training and experience, information stored within a computer or storage media (i.e.,
     registry information, communications, images and motives, transactional information,
     records of session times and durations, internet history, and anti-virus, spyware, and
     malware detection programs) can indicate who has used or controlled the computer or
     storage media. This “user attribution” evidence is analogous to the search for “indicia of
     occupancy” while executing a search warrant at a residence. The existence or absence of
     anti-virus, spyware, and malware detection programs may indicate whether the computer
     was remotely accessed, thus inculpating or exculpating the computer owner. Further,
     computer and storage media activity can indicate how and when the computer or storage
     media was accessed or used. For example, as described herein, computers typically
     contain information that log: computer user account session times and durations,
     computer activity associated with user accounts, electronic storage media that connected
     with the computer, and the IP addresses through which the computer accessed networks
     and the internet. Such information allows investigators to understand the chronological
     context of computer or electronic storage media access, use, and events relating to the
     crime under investigation. Additionally, some information stored within a computer or
     electronic storage media may provide crucial evidence relating to the physical location of
     other evidence and the suspect. For example, images stored on a computer may both
     show a particular location and have geolocation information incorporated into its file

                                         -6-
   Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 7 of 26. PageID #: 8



          data. Such file data typically also contains information indicating when the file or image
          was created. The existence of such image files, along with external device connection
          logs, may also indicate the presence of additional electronic storage media (e.g., a digital
          camera or cellular phone with an incorporated camera). The geographic and timeline
          information described herein may either inculpate or exculpate the computer user. Last,
          information stored within a computer may provide relevant insight into the computer
          user’s state of mind as it relates to the offense under investigation.        For example,
          information within the computer may indicate the owner’s motive and intent to commit a
          crime (e.g., internet searches indicating criminal planning), or consciousness of guilt
          (e.g., running a “wiping” program to destroy evidence on the computer or password
          protecting/encrypting such evidence in an effort to conceal it from law enforcement);
       c. A person with appropriate familiarity with how a computer works can, after examining
          this forensic evidence in its proper context, draw conclusions about how computers were
          used, the purpose of their use, who used them, and when;
       d. The process of identifying the exact electronically stored information on storage medium
          that are necessary to draw an accurate conclusion is a dynamic process. Electronic
          evidence is not always data that can be merely reviewed by a review team and passed
          along to investigators. Whether data stored on a computer is evidence may depend on
          other information stored on the computer and the application of knowledge about how a
          computer behaves.      Therefore, contextual information necessary to understand other
          evidence also falls within the scope of the warrant;
       e. Further, in finding evidence of how a computer was used, the purpose of its use, who
          used it, and when, sometimes it is necessary to establish that a particular thing is not
          present on a storage medium. For example, the presence or absence of counter-forensic
          programs or anti-virus programs (and associated data) may be relevant to establishing the
          user’s intent;

23. Necessity of seizing or copying entire computers or storage media. In most cases, a thorough
   search of the premises for information that might be stored on storage media often requires the
   seizure of the physical storage media and later off-site review consistent with the warrant. In lieu
   of removing storage media from the premises, it is sometimes possible to make an image copy of
   storage media. Generally speaking, imaging is the taking of a complete electronic picture of the

                                               -7-
Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 8 of 26. PageID #: 9



computer’s data, including all hidden sectors and deleted files. Either seizure or imaging is often
necessary to ensure the accuracy and completeness of data recorded on the storage media, and to
prevent the loss of the data either from accidental or intentional destruction. This is true because
of the following:
   a. The time required for an examination. As noted above, not all evidence takes the form of
       documents and files that can be easily viewed on site. Analyzing evidence of how a
       computer has been used, what it has been used for, and who has used it requires
       considerable time, and taking that much time on premises could be unreasonable. As
       explained above, because the warrant calls for forensic electronic evidence, it is
       exceedingly likely that it will be necessary to thoroughly examine the storage media to
       obtain evidence. Storage media can store a large volume of information. Reviewing that
       information for things described in the warrant can take weeks or months, depending on
       the volume of data stored, and would be impractical and invasive to attempt on-site;
   b. Technical requirements. Computers can be configured in several different ways, featuring
       a variety of different operating systems, application software, and configurations.
       Therefore, searching them sometimes requires tools or knowledge that might not be
       present on the search site. The vast array of computer hardware and software available
       makes it difficult to know before a search what tools or knowledge will be required to
       analyze the system and its data on the premises. However, taking the storage media off-
       site and reviewing it in a controlled environment will allow its examination with the
       proper tools and knowledge;
   c. Variety of forms of electronic media. Records and evidence sought under this warrant
       could be stored in a variety of storage media formats that may require off-site reviewing
       with specialized forensic tools;
   d. Nature of examination. Based on the foregoing, and consistent with Rule 41 (e)(2)(B), the
       warrant sought would permit seizing, imaging, or otherwise copying storage media that
       reasonably appears to contain some or all of the evidence described in the warrant, and
       would authorize a later review of the media or information consistent with the warrant.
       The later review may require techniques, including but not limited to computer-assisted
       scans of the entire medium, that might expose many parts of a hard drive to human
       inspection in order to determine whether it is evidence described by the warrant;

                                            -8-
   Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 9 of 26. PageID #: 10



24. As described above and in Attachment B, this application seeks permission to search for records
   that might be found, in whatever form they are found, whether physical or electronic. One form
   in which the records are likely to be found is data stored on a computer’s hard drive or other
   storage media. Thus, the warrant applied for would authorize the seizure of electronic storage
   media or, potentially, the copying of electronically stored information, all under Rule 41(e) (2)
   (B);
25. The peripheral devices that allow users to enter or retrieve data from the storage devices vary
   widely in their compatibility with other hardware and software. Many system storage devices
   require particular input/output (or I/O) devices in order to read the data on the system. It is
   important that the analyst be able to properly re-configure the system as it now operates in order
   to accurately retrieve the evidence listed above. In addition, the analyst needs the relevant system
   software (operating system, interfaces, and hardware drivers) and any applications software
   which may have been used to create the data (whether stored on hard drives or on external
   media), as well as all related instruction manuals or other documentation, and data security
   devices;
26. Data analysts may use several different techniques to search electronic data for evidence or
   instrumentalities of crime. These include, but are not limited to, the following: examining file
   directories and subdirectories for the lists of files they contain; “opening” or reading the first few
   “pages” of selected files to determine their contents; scanning for deleted or hidden data; and
   searching for key words or phrases (“string searches”);
27. If, after inspecting the I/O devices, software, documentation, and data security devices, the
   analyst determines that these items are no longer necessary to retrieve and preserve the data
   evidence, the government will return them within a reasonable time;
28. I submit that this warrant would permit law enforcement to compel certain individuals to unlock
   a device subject to seizure pursuant to this warrant using the device’s biometric features. I seek
   this authority based on the following:
       a. I know from my training and experience, as well as from information found in publicly
          available materials published by device manufacturers, that many electronic devices,
          particularly newer mobile devices and laptops, offer their users the ability to unlock the
          device through biometric features in lieu of a numeric or alphanumeric passcode or
          password. These biometric features include fingerprint scanners, facial recognition

                                               -9-
Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 10 of 26. PageID #: 11



      features, and iris recognition features. Some devices offer a combination of these
      biometric features, and the user of such devices can select which features they would like
      to utilize;
   b. If a device is equipped with a fingerprint scanner, a user may enable the ability to unlock
      the device through his or her fingerprints. For example, Apple offers a feature called
      “Touch ID,” which allows a user to register up to five fingerprints that can unlock a
      device. Once a fingerprint is registered, a user can unlock the device by pressing the
      relevant finger to the device’s Touch ID sensor, which is found in the round button (often
      referred to as the “home” button) located at the bottom center of the front of the device.
      The fingerprint sensors found on devices produced by other manufacturers have different
      names but operate similarly to Touch ID. Fingerprint scanners found on devices produced
      by other manufacturers have different names but operate similarly to Touch ID;
   c. If a device is equipped with a facial recognition feature, a user may enable the ability to
      unlock the device through his or her face. For example, this feature is available on certain
      Android devices and is called “Trusted Face.” During the Trusted Face registration
      process, the user holds the device in front of his or her face. The device’s front-facing
      camera then analyzes and records data based on the user’s facial characteristics. The
      device can then be unlocked if the front-facing camera detects a face with characteristics
      that match those of the registered face. Facial recognition features found on devices
      produced by other manufacturers have different names but operate similarly to Trusted
      Face;
   d. If a device is equipped with an iris recognition feature, a user may enable the ability to
      unlock the device with his or her irises. For example, on certain Microsoft devices, this
      feature is called “Windows Hello.” During the Windows Hello registration, a user
      registers his or her irises by holding the device in front of his or her face. The device then
      directs an infrared light toward the user’s face and activates an infrared-sensitive camera
      to record data based on patterns within the user’s irises. The device can then be unlocked
      if the infrared-sensitive camera detects the registered irises. Iris recognition features
      found on devices produced by other manufacturers have different names but operate
      similarly to Windows Hello;



                                          - 10 -
Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 11 of 26. PageID #: 12



   e. In my training and experience, users of electronic devices often enable the
      aforementioned biometric features because they are considered to be a more convenient
      way to unlock a device than by entering a numeric or alphanumeric passcode or
      password. Moreover, in some instances, biometric features are considered to be a more
      secure way to protect a device’s contents. This is particularly true when the users of a
      device are engaged in criminal activities and thus have a heightened concern about
      securing the contents of a device;
   f. As discussed in this affidavit, based on my training and experience I believe that one or
      more digital devices will be found during the search. The passcode or password that
      would unlock the device(s) subject to search under this warrant is not known to law
      enforcement. Thus, law enforcement personnel may not otherwise be able to access the
      data contained within the device(s), making the use of biometric features necessary to the
      execution of the search authorized by this warrant;
   g. I also know from my training and experience, as well as from information found in
      publicly available materials including those published by device manufacturers, that
      biometric features will not unlock a device in some circumstances even if such features
      are enabled. This can occur when a device has been restarted, inactive, or has not been
      unlocked for a certain period of time. For example, Apple devices cannot be unlocked
      using Touch ID when (1) more than 48 hours has elapsed since the device was last
      unlocked or (2) when the device has not been unlocked using a fingerprint for 8 hours
      and the passcode or password has not been entered in the last 6 days. Similarly, certain
      Android devices cannot be unlocked with Trusted Face if the device has remained
      inactive for four hours. Biometric features from other brands carry similar restrictions.
      Thus, in the event law enforcement personnel encounter a locked device equipped with
      biometric features, the opportunity to unlock the device through a biometric feature may
      exist for only a short time;
   h. In my training and experience, the person who is in possession of a device or has the
      device among his or her belongings at the time the device is found is likely a user of the
      device. However, in my training and experience, that person may not be the only user of
      the device whose physical characteristics are among those that will unlock the device via
      biometric features, and it is also possible that the person in whose possession the device

                                           - 11 -
      Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 12 of 26. PageID #: 13



              is found is not actually a user of that device at all. Furthermore, in my training and
              experience, I know that in some cases it may not be possible to know with certainty who
              is the user of a given device, such as if the device is found in a common area of a
              premises without any identifying information on the exterior of the device. Thus, it will
              likely be necessary for law enforcement to have the ability to require any individual, who
              is found at the Subject Premises and reasonably believed by law enforcement to be a user
              of the device, to unlock the device using biometric features in the same manner as
              discussed above;
          i. Due to the foregoing, if law enforcement personnel encounter a device that is subject to
              seizure pursuant to this warrant and may be unlocked using one of the aforementioned
              biometric features, the warrant I am applying for would permit law enforcement
              personnel to (1) press or swipe the fingers (including thumbs) of any individual, who is
              found at the subject premises and reasonably believed by law enforcement to be a user of
              the device(s), to the fingerprint scanner of the device(s) found at the premises; (2) hold
              the device(s) found at the premises in front of the face to those same individuals and
              activate the facial recognition feature; and/or (3) hold the device(s) found at the premises
              in front of the face of those same individuals and activate the iris recognition feature, for
              the purpose of attempting to unlock the device(s) in order to search the contents as
              authorized by this warrant.

                                VI. INVESTIGATION BACKGROUND
Based on my training and experience as a Special Agent, the training and experience of other Special
Agents, I know and/or have been advised of the following:
   29. This investigation indicates alleged violations of Title 26, United States Code, Section 7202
       (Willful Failure to Collect or Pay Over Tax), with respect to federal business employment tax
       returns submitted to the IRS by MERIDIETH for tax years 2013 to 2018. This section provides
       that “[a]ny person required under this title to collect, account for, and pay over any tax imposed
       by this title who willfully fails to collect or truthfully account for and pay over such tax shall, in
       addition to other penalties provided by law, be guilty of a felony and, upon conviction thereof,
       shall be fined not more than $10,000, or imprisoned not more than 5 years, or both, together with
       the costs of prosecution.”


                                                   - 12 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 13 of 26. PageID #: 14



30. This investigation also indicates alleged violations of Title 26, United States Code, Section
   7206(2) (Aiding or advising preparation or presentation of false return, affidavit, claim, or other
   document), with respect to federal personal income tax returns prepared by MERIDIETH and
   submitted to the IRS by Lonnie and Stacy for tax years 2013 to 2016. This section provides that
   “[a]ny person who… willfully aids or assists in, or procures, counsels, or advises the preparation
   or presentation under, or in connection with any matter arising under, the internal revenue laws,
   of a return, affidavit, claim, or other document, which is fraudulent or is false as to any material
   matter, whether or not such falsity or fraud is with the knowledge or consent of the person
   authorized or required to present such return, affidavit, claim, or document;… shall be guilty of a
   felony and, upon conviction thereof, shall be fined not more than $100,000 ($500,000 in the case
   of a corporation), or imprisoned not more than 3 years, or both, together with the costs of
   prosecution.”
31. MERIDIETH's father, Michael Meridieth Sr., who is now deceased, and Lonnie were brothers
   and had previously owned and operated Meridieth Construction, Inc., a concrete construction
   business. Lonnie and Michael Meridieth Sr. started Meridieth Construction, Inc. in 1993.
   Lonnie’s responsibility and job description was construction field management and supervision,
   supervising all job sites in the field, and Michael Meridieth Sr. was responsible for securing
   contracts and running the office. Due to health reasons, Lonnie bought out his brother Michael in
   2002 and operated Meridieth Construction, Inc. as sole owner until the business was closed in
   2008.
32. Once Meridieth Construction, Inc. closed, Lonnie Meridieth went to work for Keystone
   Foundation Systems as a Form W-2 wage earning employee. Lonnie had the title Concrete
   Superintendent and had similar responsibilities as when he owned Meridieth Construction, Inc.
33. After being bought out by his brother, Michael Meridieth Sr. and MERIDIETH started Meridieth
   Concrete, LLC, a concrete construction business, on March 5, 2002, per State of Ohio business
   filings. Michael Meridieth Sr. passed away in 2004 and MERIDIETH continued to operate
   Meridieth Concrete, LLC. IRS Small Business / Self Employed Collection Division conducted
   lien and levy actions against the business and, according to State of Ohio business filings filed by
   MERIDIETH on November 8, 2011, Meridieth Concrete, LLC ceased operations on May 31,
   2008.



                                              - 13 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 14 of 26. PageID #: 15



34. MERIDIETH formed Allied Construction Services, LLC, a concrete construction business, April
   16, 2008 according State of Ohio business filings. MERIDIETH operated Allied Construction
   Services, LLC until early 2009, at which time IRS Small Business / Self Employed Collection
   Division conducted lien and levy actions against the business. State of Ohio business filings filed
   by MERIDIETH on November 8, 2011, show Allied Construction Services, LLC ceased
   operations on March 31, 2009.
35. MERIDIETH formed Interlock Construction Services, LLC, a concrete construction business,
   June 25, 2010 according to State of Ohio business filings. MERIDIETH operated Interlock
   Construction Services, LLC until mid-2011 when IRS Small Business / Self Employed
   Collection Division conducted lien and levy actions against the business. State of Ohio business
   filings filed by MERIDIETH on November 8, 2011, show Interlock Construction Services, LLC
   ceased operations on August 1, 2011.
36. After the closure of Interlock Construction Services, LLC, MERIDIETH approached Lonnie
   about working for him at Keystone Foundation Systems because MERIDIETH needed health
   insurance. Lonnie was able to get MERIDIETH a job working for him at Keystone Foundation
   Systems.
37. While at Keystone, MERIDIETH began to secure side contracting jobs and eventually
   approached Lonnie about going into business together. MERIDIETH asked Lonnie to perform
   concrete construction field management and supervision as he had with MERIDIETH's father.
   MERIDIETH asked Stacy to complete formation of Caementum with the State of Ohio, obtain a
   Federal ID number, and open a bank account at Huntington for the business as a convenience.
   On March 2, 2012, Stacy filed organization documents for Caementum with the State of Ohio.
38. IRS Small Business / Self Employed Collection Division conducted lien and levy actions against
   Caementum when Lonnie states Caementum ceased operations in January or February, 2018.
39. MERIDIETH formed KDM on May 5, 2011 according to State of Ohio business filings.
   Meridieth began using KDM as a concrete construction business in the summer, 2018, but KDM
   was reported on MERIDIETH’s Schedule C as a consulting business for all tax years under
   investigation. MERIDIETH continues to own and operate KDM as of the date of this affidavit.
40. A Schedule C is a form attached to a Form 1040, U. S. Individual Income Tax Return (Form
   1040), personal tax return, which is used to report self-employment business income. Unless the



                                             - 14 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 15 of 26. PageID #: 16



   self-employment business income was reported by a third party to the IRS on a Form 1099, it can
   be difficult or even impossible to verify reported Schedule C income.
41. Owners of sole proprietorships commonly report business income and related expenses on the
   owner’s personal income tax return. Page 1 of an individual’s tax return generally shows all the
   different types of income an individual can report, including Schedule C business income. A
   business owner who files one or more Schedule Cs (Profit or Loss From Business) will report the
   combined net income from all Schedule C business activity on Line 12 on Page 1 of the Form
   1040.
42. A Subchapter S corporation, also known as an S corp, is a specific type of corporation; the other
   type is a Subchapter C corporation. An S corp provides all the advantages of a corporate business
   structure while allowing the profits and losses to pass through to the shareholder(s), just as in an
   LLC or partnership. A corporation is a form of business that is owned by its shareholder(s) and
   which assumes liability for the actions and finances of the business – the shareholders cannot be
   held responsible. Being able to shift liability away from the owner and onto the business itself is
   a major advantage.
43. A Form 1120-S is an income tax return prepared for and filed by an S corp. An S corp is a
   closely held corporation that makes a valid election to be taxed under Subchapter S of Chapter 1
   of the Internal Revenue Code. In general, S corps do not pay any federal income taxes. Instead,
   the corporation’s income or losses are divided among and passed through to its shareholders.
44. An S corp annually prepares and files a Form 1120-S with the IRS. Similar to a Form 1065 for a
   partnership, a Form 1120-S reports the reportable income and associated business expenses of
   the S corporation and determines each shareholder’s pro rata share items. Each shareholder’s pro
   rata share items are reported to the IRS and disclosed to the shareholder via a Schedule K-1,
   Shareholder’s Share of Income, Deduction, Credits, etc.
45. A shareholder reports the Schedule K-1 information on Schedule E (Supplemental Income and
   Loss from… S Corporation…) of the Form 1040. All rental real estate, royalties, partnerships, S
   corporations, estates, and trusts activities are combined and reported as one net income number
   on Line 17 on Page 1 of Form 1040.
46. For the 2013 through 2016 tax years, Caementum reported income and expenses on a Schedule C
   for tax reporting purposes on Lonnie and Stacy’s joint Forms 1040. Lonnie and Stacy’s 2017
   Form 1040 does not have a Schedule C included.

                                              - 15 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 16 of 26. PageID #: 17



47. On MERIDIETH’s 2017 Form 1040, 50% of Caementum’s losses for the year are reported on
   the Schedule E stating Caementum is operating as an S corp. However, there are no filings on
   record with the IRS for a Form 1120-S for 2017 for Caementum and there is no indication as to
   who is reporting the other 50% of the operating loss. Lonnie and Stacy do not have a Schedule E
   included on their 2017 Form 1040.


                          VII. SUMMARY OF PROBABLE CAUSE
48. IRS records show that Caementum, as of the date of this affidavit, owes $ 935,266.00 to the
   Department of the Treasury for unpaid Employer Taxes, Unemployment Taxes and Employee
   withholdings.
49. A criminal investigation of MERIDIETH was initiated following a fraud referral from IRS,
   Small Business / Self Employed.
50. Revenue Officer Janet Kimple (RO Kimple) was the IRS Revenue Officer assigned to the case.
   A typical IRS collection case involves an IRS Revenue Officer interviewing taxpayers and
   employees of their businesses, reviewing and analyzing business records, and making attempts to
   voluntarily or involuntarily collect on taxes due and owing to the Department of the Treasury.
51. RO Kimple stated that Caementum is the fourth business MERIDIETH has owned, all of which
   have had IRS Small Business / Self Employed Collection Division levy and lien actions brought
   against them. MERIDIETH has been assessed trust fund recovery penalties for Meridieth
   Concrete, Allied Construction Services, Interlock Construction, and Caementum. RO Kimple
   received substantial amounts of banks records and, after reviewing bank records and
   interviewing MERIDIETH, Lonnie and Stacy, determined that the records and testimony reveal a
   significant misuse of company funds, including support of a personally lavish lifestyle, while
   employment taxes went unpaid. These records, along with learning that MERIDIETH was now
   operating a fifth business, KDM, are the basis for RO Kimple’s fraud referral to IRS-CI.
52. In June, 2018, independent of the fraud referral, Lonnie and Stacy submitted a Statement of Facts
   to IRS-CI through their attorney, Gary Harden, reflecting the statement of Lonnie and Stacy on
   this matter.
53. Your Affiant interviewed Stacy on July 25, 2019. During the interview, Stacy stated the
   following:



                                             - 16 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 17 of 26. PageID #: 18



      a. Stacy confirmed the Statement of Facts previously provided to IRS-CI through her
          attorney is Lonnie and Stacy’s statement. There is no additional information Stacy needs
          to add to the Statement of Facts since it was originally received by the IRS in June 2018.
      b. Lonnie and Stacy found out that MERIDIETH was operating another business at
          Lonnie’s brother’s funeral in May, 2019. Stacy verified the business existed by driving to
          the office at the intersection of Lewis and Laskey in Toledo, OH. Stacy noticed a sign on
          the window stating “KDM Group” and noticed MERIDIETH’s truck at the location.
      c. Stacy and Lonnie have “dished out a lot of money to protect ourselves from someone
          who defrauded us,” while MERIDIETH buys snow mobiles, a new truck, new (Ford)
          Expedition, fleet of trucks for his business (shows jobs on Facebook under “Mike
          Meridieth” and KDM), snow mobiling trips to Montana, and went to South Carolina with
          his wife, visiting a fancy steakhouse called Ruth’s Chris.
      d. Stacy explained that, with very limited exception, all expenses charged to Capital One
          Spark Business business credit card account # ending in 0999 were personal in nature.
      e. Stacy was aware that the business bank account was used to pay personal expenses.
54. Your Affiant interviewed Lonnie on July 25, 2019. During the interview, Lonnie stated the
   following:
      a. Lonnie confirmed the Statement of Facts previously provided to IRS-CI through his
          attorney is Lonnie and Stacy’s statement, which he reviewed the week prior to our
          interview, and there is no additional information Lonnie needs to add to the Statement of
          Facts since it was received by the IRS in June 2018.
      b. All the books and records have been and still are in MERIDIETH’s possession. While
          MERIDIETH was in rehab in 2015, Lonnie went to MERIDIETH’s house and used the
          business computer to pay employees.
      c. Lonnie understood that he and MERIDIETH were 50/50 partners in the LLC. Lonnie did
          not understand that, while they received the same amount of compensation, MERIDIETH
          would direct his full compensation to a separate limited liability company while Lonnie
          received a regular paycheck net of withholdings and deductions.
      d. Caementum only had construction projects in Ohio and Michigan.
      e. Lonnie used the business debit card and credit card for personal expenditures and was
          aware funds from the business checking account were paying those expenses.

                                             - 17 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 18 of 26. PageID #: 19



55. Your Affiant interviewed Lonnie again on August 5, 2019. During the interview, Lonnie stated
   the following:
       a. MERIDIETH lives on Fredelia Drive in Sylvania Township.
       b. MERIDIETH kept all Caementum’s records at his house. MERIDIETH had file cabinets,
          a desk with papers and also kept blue prints of job sites.
       c. While reviewing Lonnie and Stacy’s 2014 Form 1040:
              i. MERIDIETH prepared the Form 1040, it was not “self-prepared.”
              ii. Lonnie did not authorize MERIDIETH to include all the business income on his
                    personal Form 1040.
             iii. Lonnie did not have unreimbursed business expenses and did not authorize
                    MERIDIETH to include $17,666 of expenses on his return.
             iv. Lonnie did not authorize MERIDIETH to deduct Lonnie’s personal residence as a
                    business expense on Lonnie’s Form 1040.
       d. While reviewing Lonnie and Stacy’s 2015 Form 1040:
              i. MERIDIETH prepared the Form 1040, it was not “self-prepared.”
              ii. Lonnie did not authorize MERIDIETH to exclude Lonnie’s W-2 wages from
                    Lonnie’s Form 1040.
             iii. Lonnie did not authorize MERIDIETH to include $3.1 million in business income
                    on Lonnie’s Form 1040, Schedule C.
             iv. Lonnie did not authorize MERIDIETH to exclude self-employment taxes from
                    Lonnie’s Form 1040.
              v. Lonnie stated unreimbursed business expenses totaling $25,840 is false and
                    Lonnie has no idea where that number came from
       e. While reviewing Lonnie and Stacy’s 2016 Form 1040:
              i. MERIDIETH prepared the Form 1040, it was not “self-prepared.”
              ii. Lonnie did not authorize MERIDIETH to include $3.4 million in business income
                    on Lonnie’s Form 1040, Schedule C.
             iii. Lonnie does not know how a $190,000 loss on Lonnie’s Form 1040, Schedule C
                    was calculated.
       f. Lonnie did not authorize MERIDIETH to put business activity on Lonnie’s Form 1040.



                                              - 18 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 19 of 26. PageID #: 20



      g. MERIDIETH was in charge of all the accounting and kept all the business records at
          MERIDIETH’s house. Lonnie provided MERIDIETH with Lonnie and Stacy’s Form W-
          2 and charitable deduction information for MERIDIETH to prepare Lonnie and Stacy’s
          Form 1040. All business data used to prepare Lonnie and Stacy’s Form 1040s are in
          MERIDIETH’s possession.
56. A statement signed by MERIDIETH on June 5, 2018, was provided to the IRS Small Business /
   Self-Employed Collection Division by Gary Harden, Lonnie and Stacy’s attorney. The statement
   was prepared as a result of Lonnie and Stacy’s IRS appeals hearing to protest the assessed trust
   fund recovery penalty against Lonnie and Stacy. Gary Harden confirmed the statement during
   my interview with Stacy on July 25, 2019. In the statement submitted by MERIDIETH,
   MERIDIETH admitted that he maintains books, accounts, and other records at his home office.
57. Lucas County, Ohio, real estate records show MERIDIETH purchased his current home on
   Fredelia Drive on April 28, 2017.


      Analysis of Form 1040, U.S. Individual Income Tax Returns (Forms 1040) and
            Form 941, Employer’s Quarterly Federal Tax Returns (Form 941)
58. IRS records show for tax years 2012 through 2016, MERIDIETH (XXX-XX-4900) filed Forms
   1040, with the filing status of “head of household”. IRS records show for the 2017 tax year,
   MERIDIETH’s filed a Form 1040 with the filing status of “married filing separate.” As of the
   date of this affidavit, MERIDIETH’s 2018 individual income tax return was on extension and
   had not yet been received and processed by the IRS.
59. A home address of 5329 Fredelia Drive, Toledo, OH 43623 was listed on MERIDIETH’S 2016
   and 2017 Forms 1040 as well as MERIDIETH’s 2018 Form 4868 (Application for Automatic
   Extension of Time to File U.S. Individual Income Tax Return).
60. IRS records show that for tax years 2012 through 2018, Lonnie (XXX-XX-8195) and Stacy
   (XXX-XX-8879) filed Forms 1040, with the filing status of “married filing jointly”.
61. IRS records show that Lonnie and Stacy reported all Caementum’s income and expenses on a
   Schedule C, Profit or Loss from Business under the business name “Caementum LLC” for the
   years 2013 through 2016. Stacy is listed as the proprietor and a business address listed is the
   same as Lonnie and Stacy’s personal residence at 5045 Courville Avenue, Toledo, Ohio 43623.
62. For 2017, IRS records show that MERIDIETH reported Caementum as being an S corp by

                                            - 19 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 20 of 26. PageID #: 21



   reporting a Schedule K-1 from Caementum on his Schedule E. However, IRS records do not
   show a Form 1120-S filed for Caementum for 2017, Lonnie and Stacy did not report a Schedule
   K-1 on their Schedule E, and Lonnie and Stacy MERIDIETH did not report any Caementum
   income or expenses on a Schedule C.
63. IRS records show that Caementum did not timely file Forms 941, Employer’s Quarterly Federal
   Tax Return. Caementum was audited by an employment tax specialist for the IRS Small
   Business / Self Employed division. During the audit, the examiner prepared and filed a
   “Substitute for Return,” a process by which the IRS examiner prepares a tax return based on
   information return information available and posts the return to the individual or business’s tax
   module. The substitute for return process was completed for the 2013 through 2015 employment
   tax years. MERIDIETH prepared and filed Forms 944, Employer’s Annual Federal Tax Return
   for 2016 and 2017.
64. IRS records show that KDM began employing workers during the third quarter (July –
   September) of 2018. KDM has filed Form 941s, Employer’s Quarterly Federal Tax Return, for
   the third and fourth quarters of 2018 and the first quarter 2019. IRS records show that only one
   of the three quarters was paid in full, leaving a balance due for the quarters ending September
   2018 and March 2019. Second quarter 2019 (April – June) is due July 31st and has not yet been
   filed as of August 13, 2019.
65. IRS records show that a CP 276B Notice (Did Not Receive Timely Tax Deposits) and a CP 134B
   Notice (Form 941 Balance Due) were issued to “KDM Group LLC Michael R Meridieth Sole
   Mbr” at the address of “1055 Custer Drive, Toledo, OH 43612” the week of May 12, 2019. IRS
   records also show that a CP 504B Final Notice (Notice of Intent to Levy) was issued to “KDM
   Group LLC Michael R Meridieth Sole Mbr” at the address of “1055 Custer Drive, Toledo, OH
   43612” the week of June 16, 2019 for a Form 941 balance due totaling $2,033.62.


                        Review of Bank Accounts and Credit Cards of
    Caementum LLC, KDM Group LLC, MICHAEL, Lonnie, & Stacy MERIDIETH
66. Account # ending in 8693 is Caementum’s business checking account at Huntington National
   Bank. The signature card lists “Caementum LLC 5045 Courville Ave, Toledo OH 43623-2922”
   as the account holder and street location. The signature card was updated eight (8) times between
   June, 2012 and November 2015 with the most current signature card dated 11/23/2015. Stacy

                                             - 20 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 21 of 26. PageID #: 22



   was an authorized signer on all eight signature cards, MERIDIETH was an authorized signer on
   five signature cards, and Lonnie was an authorized signer on two signature cards.
67. Account # ending in 0412 is MERIDIETH and Kristin Childress’s (MERIDIETH’s spouse)
   checking account at Huntington National Bank. The signature card lists “Michael R Meridieth”
   as the primary owner and “Kristin Childress” as the additional owner. This signature card does
   not list an address for the account owner. The signature card was last updated on 2/3/2016.
   Account Bank Statements starting 4/14/2017 through the end of 2018 lists “Michael R Meridieth
   Kristin Childress 5329 Fredelia Dr, Toledo, OH 43623-1561” as the account holder and street
   location.
68. Account # ending in 2256 is Caementum’s business checking account at Citizens Bank. The
   signature card lists “Caementum LLC 715 Spencer St Toledo, OH 43609” as the account holder
   and street location. MERIDIETH is the sole authorized signer on the account. The signature card
   was last updated on 2/24/2018, when the business checking account was opened.
69. Account # ending in 2248 is KDM’s business checking account at Citizens Bank. The signature
   card lists “KDM Group LLC 5329 Fredelia Dr Toledo, OH 43623-1561” as the account holder
   and street location. MERIDIETH is the sole authorized signer on the account. The signature card
   was last updated on 2/24/2018, when the business checking account was opened.
70. Account # ending in 0999 is a Capital One Spark Business business credit card. The account is
   held by “Stacy Meridieth Caementum LLC 5045 Courville Ave Toledo, OH 43623-2922.” There
   are three credit cards issued on this account. The first, ending in 0999, issued to Stacy. The
   remaining two, ending in 4650 and 9945, issued to Lonnie. Through March, 2017, Stacy incurred
   all but two credit card transactions and Stacy initiated electronic credit card payments totaling
   $13,428 from the LLC’s Huntington Bank Checking Account ending in 8693.
71. Account # ending in 4156 is a Capital One Spark Business business credit card. The account is
   held by “Michael R Meridieth Caementum LLC 2808 Heysler Rd Toledo, OH 43617-1536.”
   There are multiple credit cards issued on this account including one to MERIDIETH ending in
   4156, one to Lonnie ending in 0971, and one to Stacy ending in 4675. The remaining cards were
   issued to Caementum employees and the number of credit cards outstanding varied over the
   years of credit card statements.


                                Analysis of Financial Information

                                             - 21 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 22 of 26. PageID #: 23



Credit card statements for Caementum’s Capital One Spark Business card accounts ending in 0999
and 4156 were reviewed. The following payments totals were initiated from various bank accounts
by MERIDIETH and/or Stacy electronically via Capital One’s website or the mobile application:
                                                                               Account
                                                                               Number
           Initiator     Total        Start Date   End Date      Account Owner Ending
         S. Meridieth    13,428.24    12/11/2015   03/16/2017   Caementum LLC   8693
         M. Meridieth   850,673.55    09/22/2014   02/08/2018   Caementum LLC   8693
         M. Meridieth    12,500.00    03/05/2018   06/25/2018   Caementum LLC   2256
         M. Meridieth    42,907.01    04/03/2018   09/10/2018   M. MERIDIETH    0412
         M. Meridieth   110,707.60    06/27/2018   Current      KDM Group LLC   2248
         Total        1,030,216.40


72. Caementum LLC account # ending in 8693 at Huntington National Bank maintained an average
   monthly balance of $84,520 from January, 2013 until the first IRS levy was processed January
   23, 2018. The account ending balance peaked at $266,773 in June, 2016.
73. I observed charges while reviewing the Capital One business credit card ending in 0999 totaling
   $15,158.07 incurred by Stacy. Stacy caused payments from the Huntington Bank business
   checking account (ending in 8693) totaling $13,428.24 to be paid toward the outstanding balance
   on the above referenced Capital One business credit card.
74. I observed charges while reviewing the Capital One business credit card ending in 4156 totaling
   $41,984.85 incurred by Stacy. MERIDIETH caused payments from the Huntington Bank
   business checking account (ending in 8693) totaling $850,673.55 to be paid toward the
   outstanding balance on the above referenced Capital One business credit card.


75. I observed the following expenses while reviewing business bank statements for account ending
   in 8693 at Huntington Bank (expenses over $1,000 highlighted):




                                             - 22 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 23 of 26. PageID #: 24



         Date of        Amount of
       Transaction     Transaction                      Vendor                       Location
       02/04/2013    $     14,932.50   White Star Snowmobile Auction        Bronson, MI
       05/28/2013    $        974.04   Del Frisco's                         Charlotte, NC
       06/10/2013    $      1,149.99   Safety Services                      Tempe, AZ
       07/05/2013    $        286.25   Kings Point Marina                   Cornelius, NC
       09/20/2013    $        973.40   Airtran Airline Tickets              Atlanta, GA
       01/02/2014    $        692.62   Big Time Boots                       Nashville, TN
       01/06/2014    $        204.08   Margaritaville                       Nashville, TN
       01/27/2014    $        653.00   U.S. Airways                         Las Vegas, NV
       02/03/2014    $        470.75   Bird's Nest                          Chicago, IL
       02/03/2014    $        534.16   Chicago Cut Steakhouse               Chicago, IL
       03/10/2014    $        250.33   Plantation House                     Lahaina, HI
       03/12/2014    $      1,208.33   Louis Vuitton                        Lahaina, HI
       07/14/2014    $        399.00   Wolve's Tournament                   Livonia, MI
       08/22/2014    $        653.40   American Airlines                    New York, NY
       08/28/2014    $      2,620.00   Ohio Attorney General                Columbus, OH
       09/02/2014    $        458.44   131 Main Lake                        Cornelius, NC
       10/20/2014    $      3,297.56   Verizon Wireless                     Georgia
       12/31/2014    $        403.20   Table 26                             West Palm Beach, FL
       01/29/2015    $      6,464.89   Aurhaus Furniture                    Perrysburg, OH
       03/30/2015    $        399.63   Portobello Cucina                    Jupiter, FL
       06/29/2015    $      5,394.89   Jeffrey Mann Fine Jewelers           Toledo, OH
       07/14/2015    $      1,509.13   McCamly Plaza Hotel                  Battle Creek, MI
       10/05/2015    $      5,761.06   Omni Grove Park Inn                  Asheville, NC
       10/13/2015    $        404.00   Dave & Busters                       Livonia, MI
       11/09/2015    $        350.86   Diplomat Golf & Tennis Club          Hollandale, FL
       11/09/2015    $        780.00   Miami Gardens                        Miami Gardens, FL
       12/31/2015    $        866.88   Vic & Angelo's PGA                   Palm Beach, FL
       01/04/2016    $     12,656.40   Ballenisles Country Club             Palm Beach, FL
       12/07/2016    $      3,616.21   Sheraton Vacation Club (Timeshare)   Orlando, FL
         Various     $      4,037.20   Delta Airlines                       Norwalk, CT
         Various     $      1,280.48   Hilton Nashville                     Nashville, TN
         Various     $      6,117.11   PGA National Resort                  Palm Beach, FL
         Various     $      2,516.14   Ruth's Chris Steak House             Charlotte, NC
         Various     $      1,379.20   Southwest Airlines                   Texas
         Various     $     20,212.44   The Venue                            Asheville, NC
          Total      $    103,907.57


76. I observed charges incurred by MERIDIETH and Lonnie while reviewing Capital One business
   credit card account ending in 4156 between April, 2015, and December, 2015, totaling
   $64,097.80 summarized below (charges over $1,000 highlighted):




                                                - 23 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 24 of 26. PageID #: 25



             Date of        Amount of
           Transaction     Transaction                      Vendor                      Location
           04/09/2015    $        415.42   Navient Private Credit               Pennsylvania
           05/03/2015    $        481.49   Hilton Garden Inn                    Perrysburg, OH
           05/20/2015    $      1,558.00   Toledo Door and Window               Toledo, OH
           05/24/2015    $        206.03   Boulder Creek Golf Club              Streetsborough, OH
           06/08/2015    $      1,862.62   Radisson Hotel                       Chicago, IL
           06/08/2015    $        559.28   Team Sports                          Holland, OH
           06/11/2015    $        605.00   Miami Gardens Square                 Miami, FL
           06/19/2015    $        857.43   Shanghai Resort                      La Follette, TN
           06/19/2015    $        491.63   Springs Dock Resort                  La Follette, TN
           07/02/2015    $        600.00   McCamly Plaza Hotel                  Battle Creek, MI
           07/02/2015    $        354.70   U.S. Airways (Stacy)
           07/03/2015    $        392.00   The Peninsula Club                   Cornelius, NC
           07/04/2015    $        999.98   Lake Norman Marina                   Sherrills Ford, NC
           07/31/2015    $        574.05   Commodore Resorts                    Put-In-Bay, OH
           08/08/2015    $      1,103.32   Beef N Bottles Restaurant            Charlotte, NC
           08/22/2015    $        307.71   Kalahari Resort                      Sandusky, OH
           08/28/2015    $        462.55   Arizona Grand Resort                 Phoenix, AZ
           08/31/2015    $        358.00   Parker & Sons                        Phoenix, AZ
           10/01/2015    $        568.81   Luella's Bar-B-Que                   Asheville, NC
           10/01/2015    $      2,892.65   Omni Grove Park Golf Course          Asheville, NC
           10/04/2015    $        692.60   United Airlines (Michael)            Texas
           11/08/2015    $      1,185.96   Whiskey Tango All American           Hollywood, FL
           11/09/2015    $      4,455.77   Marriott Hollywood Beach             Hollywood, FL
           11/09/2015    $        418.71   Royal Rent A Car                     Fort Lauderdale, FL
           12/01/2015    $        752.36   Spirit Airlines (Michael)            Miramar, FL
           12/02/2015    $      1,178.45   Enterprise Rent-A-Car                Forest Lake, MN
           12/02/2015    $        577.74   Expedia.com                          Nevada
           12/21/2015    $        252.15   Sports Authority                     Palm Beach, FL
           01/01/2016    $      2,155.94   Seminole Hard Rock Hotel             Fort Lauderdale, FL
             Various     $      1,546.00   American Airlines (Michael, Lonnie & Dallas, TX
             Various     $      1,426.40   Delta Air (Lonnie & Stacy)
             Various     $     14,857.56   Hazeldon Serenity Corner             Center City, MN
             Various     $      9,183.00   HSG Foods                            Toledo, OH
             Various     $      7,279.12   PGA National Golf Resort & Spa       Palm Beach, FL
             Various     $      2,485.37   Verizon Wireless                     Georgia
              Total      $     64,097.80


                                  Summary of Surveillance Activity
77. On April 26, 2019, I surveilled 1055 Custer Avenue, Toledo, Ohio. Iobserved “KDM Group
   LLC” printed on the front window of the office. Two vehicles were observed parked in front of
   the office. A black Cadillac was registered to Employee 1. A green Lincoln Aviator was
   registered to the spouse of Employee 2. Employee 1 and Employee 2 were identified as
   employees through Forms W-2 filed with the IRS by KDM Group LLC and Caementum LLC.
78. On July 8, 2019, I surveilled 1055 Custer Avenue, Toledo, Ohio. Iobserved that lettering on the
   front window previously stating, “KDM Group LLC” had been removed and the office space

                                                - 24 -
  Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 25 of 26. PageID #: 26



   was empty. There were no vehicles parked in front or behind the office space.
79. On July 8, 2019, I surveilled 5329 Fredelia Drive, Toledo, Ohio, the residence of MERIDIETH. I
   observed a Ford F-250 registered to MERIDIETH parked in the driveway.
80. As of the date of this affidavit, a Google search for “KDM Group Ohio” did not provide a more
   current address for KDM. KDM’s Facebook page still lists 1055 Custer Avenue, Toledo, Ohio,
   as the business location. MERIDIETH’s LinkedIn profile states that KDM is located at 1055
   Custer Rd., Toledo, OH from April 2011 through the present. LexisNexis Accurint provided
   1055 Custer Dr., Toledo, OH and 5329 Fredelia Dr., Toledo, OH as business addresses for
   KDM.


      Evidence Discovered during the Execution of a Search Warrant on September 24, 2019
81. While searching a filing cabinet containing business records in a home office located at 5329
   Fredelia Drive, Toledo, Ohio, a storage unit rental contract made between Wilkinson Rentals,
   LLC and Michael R. Meridieth Jr. was discovered. Per the rental agreement, MERIDIETH rents
   unit L409 at Wilkinson Rentals, LLC located at 3655 Centennial Road, Sylvania, Ohio 43560
   since 3/7/2016. Information contained attached to the rental contract indicated MERIDIETH paid
   for the storage unit using business credit card number ending in 6063.
82. Upon discovery of this contract, I provided the rental contract to the office manager at Wilkinson
   Rentals, LLC who confirmed that Michael R. Meridieth Jr does currently rent unit L409 and the
   contract is currently up to date and paid automatically by credit card.


                                          VIII. CONCLUSION
83. Based on my experience as a Special Agent, that of senior agents with whom I have conferred,
   and the facts and circumstances presented in this affidavit, it is my opinion that:
       a. there is probable cause to believe MICHAEL R. MERIDIETH, JR. failed to collect or
           pay over taxes in violation of 26 U.S.C. §7202;
       b. there is probable cause to believe MICHAEL R. MERIDIETH, JR. falsely prepared
           income tax returns on behalf of Lonnie and Stacy Meridieth in violation of 26 U.S.C.
           §7206(2);
       c. There is probable cause to believe fruits, evidence, and instrumentalities of said crimes,
           as detailed in Attachment B, are currently located at the following property which is more

                                              - 25 -
Case: 3:19-mj-05348-JRK Doc #: 1-1 Filed: 09/24/19 26 of 26. PageID #: 27
